         Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 1 of 8




                                                                                   August 31, 2021

VIA HAND DELIVERY AND ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
  United States Courthouse
500 Pearl St.
New York, NY 10007-1312

             In re: Google Digital Advertising Antitrust Litig., No. 21-md-3010-PKC

Dear Judge Castel:

        The undersigned firms—Boies Schiller Flexner LLP, Korein Tillery LLC, and Berger
Montague PC—are interim co-lead counsel for the two proposed Publisher classes in In re
Google Digital Publisher Antitrust Litig. (1:21-cv-07034-PKC) (the “Publisher Class Case”).1
The Publisher Class Case, which was filed before the case that is brought by the various state
Attorneys General (the “State AG Case”), is one of several matters transferred to this Court as
part of this MDL—In re Google Digital Advertising Antitrust Litig., No. 1:21-md-03010-PKC
(“MDL 3010”).2 We write to advise the Court of specific information concerning the Publisher
Class Case and to respond to the Court’s Pre-Trial Order No. 1.

         In addition to the Publisher Class Case, there are two other separately represented groups
of publisher plaintiffs in this MDL: a group of thirteen regional newspaper publishers (the
“Newspaper Group”), and the Daily Mail newspaper (collectively “Publisher Plaintiffs” or
“Publishers”). Neither of those cases is a class action—in essence, they are optouts of the
Publisher Class Case. All of the Publisher Plaintiffs use Google’s publisher tools to sell display
advertising inventory on their websites. They include newspapers, periodicals, and myriad other
digital information providers, such as the music lyrics site run by named class plaintiff Genius
Media. Also consolidated, but not part of the Publisher Class Case or the opt-out publisher
plaintiff cases, are cases brought by web advertisers, including on behalf of three proposed
classes of such advertisers (collectively, the “Advertisers”).

        The Publisher Classes share the Court’s desire to advance the cases now centralized
before it efficiently and expeditiously. We respectfully submit that given the various plaintiff
groups’ divergent theories of liability, goals, and interests, these cases should proceed by: (1)
having the claims of the Publishers, the Advertisers, and the States proceed on separate but
parallel and coordinated tracks, with separate representation for each plaintiff group; (2)

1
  The transferor court also appointed an Executive Committee of the three interim co-lead firms
together with the Kirby McInerney LLP and Gustafson Gluek PLLC firms.
2
 We provide the Court with a hand delivered copy of this letter a courtesy copy of the
Consolidated Amended Complaint in the Publisher Class Case.
         Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 2 of 8

Honorable P. Kevin Castel
August 31, 2021
Page 2

proceeding simultaneously with all motions to dismiss that Google or the other defendants may
wish (and be authorized by this Court) to file in the parallel cases; and (3) proceeding with
discovery concurrently across all of the cases, allowing document discovery—which had begun
in several of the cases—to continue during the pendency of any motions to dismiss.

I.     The Divergent Interests and Goals of the Various Plaintiff Groups Require
       Independent Representation, Concurrent Motions to Dismiss, and Coordination
       Rather Than Consolidation

        The Publisher Plaintiffs are creators and deliverers of online news, information, and
services, using publisher-facing tools purchased from Google to sell display ad space on their
web pages. All Publisher Plaintiffs allege that Defendants Alphabet, Google, and YouTube
engaged in a series of mutually reinforcing anticompetitive acts in adjoining markets to secure
and maintain monopoly power over the markets for these publisher-facing tools, artificially
inflating Google’s charges to Publishers and suppressing the prices Publishers receive for their
ad space. Each Publisher Plaintiff group alleges that Google’s conduct constitutes actual and/or
attempted illicit monopoly acquisition and maintenance under Section 2 of the Sherman Act and
seeks treble damages and injunctive relief.

        The Publisher Class Case (like the opt-out Publishers) identifies the markets for three
products: publisher Ad Servers, Ad Exchanges, and Ad Networks. Publisher Ad Servers enable
publishers to make their ad space inventory available for sale, to select the winning ad, and to
“serve” that ad to the viewer. Ad Exchanges match publishers seeking to sell online ad space
with advertisers seeking to buy it, in an auction-like process. Ad Networks cater to smaller
publishers with more limited traffic, matching publishers with advertisers through a pooling of
advertising inventory.

        The other principal plaintiff groups in this MDL (Advertisers and the State AGs) have
different and frequently divergent interests, goals, and claims. Advertisers, for instance,
necessarily purchase different tools in different markets to connect with the auction-processes to
buy ad space from publishers. While the Publisher Plaintiffs agree with the Google Advertiser
Plaintiffs and the States that Google’s anticompetitive conduct has caused publishers and
advertisers alike to pay higher prices for Google’s advertising tools than could be sustained in a
competitive marketplace, the Publisher Plaintiffs further allege that Google’s conduct has
resulted in bid suppression, i.e., an overall lowering of the amounts that advertisers pay, and thus
that publishers receive, for digital ad space inventory. Only publishers are injured by bid
suppression because they receive less for their ad space than they would be paid in a competitive
marketplace. Advertisers as a group, by contrast, benefit from bid suppression because they
receive the same ad space at a lower cost. As a result of these differences, the transferor court
appropriately recognized that separate counsel would be required in the Publisher Class Case and
the Advertiser class case. See Hrg. Tr., In re Google Digital Advertising Antitrust Litig., No. 20-
cv-3556, at 16-17 (N.D. Cal. Apr. 1, 2021) (questioning whether Publisher and Advertiser cases
should have been related at all, concluding that “the advertiser claims overlap but are not the
same as the publisher claims,” and appointing entirely separate leadership groups).
         Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 3 of 8

Honorable P. Kevin Castel
August 31, 2021
Page 3

        The States, meanwhile, which were the last of the plaintiffs’ groups to file, pursue claims
on behalf of their individual citizens—who are neither publishers nor advertisers—contending
that consumers are injured when the price of advertising is artificially inflated resulting in added
costs passed on by advertisers in the form of higher prices for the goods and services being
advertised. While Publisher Plaintiffs agree that advertisers on the whole pay inflated rates for
advertiser tools because Google’s anticompetitive conduct results in an outsized “take rate” from
every advertising transaction, the States’ position about damages flowing indirectly from harms
to advertisers that are passed on to consumers is in tension with Publishers’ claims that
Publishers are not receiving enough compensation for their ad space inventory. The States thus
appear to have an interest in maximizing harms to advertisers (to argue the added costs were
passed on to their citizens) while downplaying Publishers’ bid suppression claims (which claim
would justify higher prices for inventory, with more value going to publishers than Google’s
non-competitive take rate provides).

         As a result of these differences, no single party or counsel can uncompromisingly
advance all of the divergent theories of liability and damages at issue in this MDL without
unfairly compromising the interests of some of the parties. Indeed, courts regularly appoint
separate and independent lead counsel when distinct groups of plaintiffs or classes seek to
recover portions of the same overcharge or otherwise have partially conflicting claims or
interests or are differently situated. For example, this Court appointed three firms to serve as co-
lead class counsel for direct purchasers (with nine additional firms appointed to a steering
committee), three firms to represent the commercial end-user plaintiff class, and two firms to
represent the consumer end-user plaintiff class in In re Aluminum Warehousing Antitrust Litig.,
No. 1:13-md-2481, ECF No. 216 (S.D.N.Y. Mar. 6, 2014). Likewise, this Court appointed
separate firms to serve as co-lead counsel for (a) the over-the-counter plaintiff class actions; (b)
the exchange-based plaintiff class actions; (c) the bondholder plaintiff class actions; and (d) other
plaintiff classes (financial institutions, student loan borrowers, and homeowners) in In Re Libor-
Based Financial Instruments Antitrust Litig., No. 1:11-md-2262, ECF Nos. 90 & 206 (S.D.N.Y.
Dec. 22, 2011). See also Goldsleler v. Bank of America Home Loans No. 1:14-cv-7720, ECF
No. 17 (S.D.N.Y. Oct. 14, 2014) (separate leadership for (a) a class of student loan borrowers;
(b) a class of banks, savings & loans, and credit unions; and (c) a class of homeowners alleging
artificially high interest rates).

        The need for separate representation here is particularly acute because the States and the
private class plaintiffs all seek to represent the interests of absent individuals. Cf. In re Joint E.
& S. Dist. Asbestos Litig., 133 F.R.D. 425, 430 (E.D.N.Y. 1990) (“The court must be sensitive to
the responsibility of class counsel to absent members . . . and will not countenance even the
appearance of divided loyalties.”). In the class action context, the Second Circuit has
emphasized that district courts are obligated to ensure that the plaintiffs and counsel appointed to
represent the interests of absent class members must not have divided loyalties on issues that go
to the heart of the underlying litigation. In re Payment Card Interchange Fee & Merch. Disc.
Antitrust Litig., 827 F.3d 223, 231 (2d Cir. 2016) (“To avoid antagonistic interests, any
fundamental conflict that goes to the very heart of the litigation, must be addressed with a
structural assurance of fair and adequate representation for the diverse groups and individuals
among the plaintiffs.”). Merely seeking different remedies, in certain circumstances, can require
         Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 4 of 8

Honorable P. Kevin Castel
August 31, 2021
Page 4

separate representation. Id. In short, because the different plaintiff groups have different
interests and seek different remedies, each group must have separate counsel to represent its
interests and goals zealously.

         Even the other Publisher Plaintiffs—the Newspapers and the Daily Mail opt-outs that
have chosen to litigate separately from the Publisher Class Case—pursue somewhat different
claims against non-overlapping defendants and seek to recover on different damages theories. In
similar cases involving multiple class actions and individual actions, courts consolidate only the
cases involving plaintiffs with identical class claims—consolidating, for example, all direct
purchaser class cases and separately consolidating all end-payor class cases—while coordinating
all the consolidated cases under the same caption and docket for pretrial purposes.3 Further,
courts put class cases and individual cases brought by class members opting to pursue individual
claims on parallel, but separate tracks. See, e.g., In re Brand Name Prescription Drugs Antitrust
Litig., 2000 WL 748155, at *1 (N.D. Ill. June 5, 2000); In re Lincoln National COI Litig., Nos.
16-cv-6605, 17-cv-2592 (E.D. Pa.). This Court should do the same here.

        Just as the various competing interests of the different plaintiffs’ groups require the
continued separate representations of their respective clients and proposed classes, so too each
such plaintiff group should procedurally be permitted to pursue its claims on its own. Publisher
Plaintiffs should not be dependent upon the positions taken by a potentially competing interest-
holder to defend the claims, relevant markets, and liability and damages theories they allege, as
would happen if only the State AG case were to proceed with motion to dismiss briefing while
the private and class claims are held in abeyance. The fair and more efficient approach would
instead be to allow Defendants to indicate issues on which they seek to move, allow each of the
plaintiff groups (Publishers, Advertisers, and State AGs) to seek leave to amend their respective
complaints if they choose, then proceed with any motions to dismiss in all of the cases,
adjudicating them on coordinated schedules.

         Proceeding in this way would also be more efficient because the divergence of theories,
interests, claims, and Defendants across the various plaintiff groups in this MDL makes it highly
unlikely that resolving a motion to dismiss in the States’ case would dispose of or advance all or
most of the other plaintiff groups’ claims. As just noted, for example, the States face some
conflict in pursuing the bid suppression claims that Publisher Plaintiffs have alleged. Moreover,
should the Court deny a motion to dismiss relating to one or more of the alleged anticompetitive
acts in the States’ case, it would not preclude Defendants from challenging certain of the
different alleged anticompetitive acts, or potentially discrete markets, in the private cases.
Similarly, should the Court deny a motion to dismiss relating to any of the forms of relief sought

3
  See, e.g., In re Bystolic Antitrust Litig., No. 1:20-cv-5735-LJL, ECF No. 82 (S.D.N.Y. Nov. 4,
2020), ¶ 14; In re Novartis and Par Antitrust Litig., No. 1:18-cv-04361-AKH, ECF No. 112
(S.D.N.Y. Nov. 5, 2018), ¶ 1; In re Suboxone (Buprenorphine Hydrochloride and Nalaxone)
Antitrust Litig., No. 13-md-2445-MSG, ECF No. 320 (E.D. Pa. Jan. 12, 2017), ¶¶ 3-5; In re
Domestic Drywall Antitrust Litig., No. 13-md-2437, ECF No. 11 (E.D. Pa. May 7, 2013), ¶¶ 1-3;
In re Lipitor Antitrust Litig., MDL No. 2332, ECF No. 109 (D.N.J. Aug. 10, 2012), ¶¶ 6-12; In re
Effexor Antitrust Litig., No. 11-cv-5479, ECF No. 86 (D.N.J. Dec. 13, 2011), at ¶¶ 5-8.
         Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 5 of 8

Honorable P. Kevin Castel
August 31, 2021
Page 5

by the States, it would not preclude Defendants from challenging the private plaintiffs’ alleged
injury or damages claims or their other relief sought.

        Thus, it is highly likely that should the Court first adjudicate only a motion to dismiss in
the States’ case—and even if the private plaintiff groups each amended their complaints to
account for the Court’s ruling—Google and the other Defendants would still seek to move to
dismiss in all or most of the private cases. That process—coming on the heels of a lengthy
process in the State AG Case—could, in turn, take another year or more to resolve. Such delays
could be avoided altogether by allowing all the plaintiff groups to seek leave to amend their
complaints, and then addressing simultaneously whatever motions to dismiss Google and the
other Defendants might wish to file in any of the centralized cases. That way, the Court could
resolve all issues with the pleadings in all of these centralized cases at the same time.

         Of course, while the cases and claims differ across the various plaintiff groups, there are
some key areas of overlap. Thus, addressing motions to dismiss in all of the cases at once would
have the added benefit of ensuring that the Court would be able to consider all of the plaintiff
groups’ divergent perspectives on any overlapping issues even while those plaintiff groups
coordinate their briefing to avoid unnecessary duplication where issues genuinely overlap.
Because the necessarily separate perspectives would be presented by separate counsel ethically
bound to advance those perspectives zealously on behalf of their respective client groups, the
Court will be able to consider the advocacy of all perspectives as it makes the formative
determinations that will settle the pleadings in the various centralized actions.

II.    The Publisher Class Plaintiffs Request Confirmation of the Interim Leadership
       Structure Established by the Transferor Court

         With respect to an issue not addressed in Your Honor’s Order, the Publisher Class
Plaintiffs also respectfully request that this Court maintain the leadership structure established by
Judge Freeman in the transferred Publisher Class Case. On April 26, 2021, after a hearing and
full briefing, Judge Freeman appointed Boies Schiller Flexner LLP, Korein Tillery, LLC, and
Berger Montague PC as interim co-lead counsel in the Digital Publisher litigation, and
established an Executive Committee comprising interim co-lead counsel, along with two more
firms: Kirby McInerney LLP and Gustafson Gluek PLLC. In re Google Digital Publisher
Antitrust Litig., No. 1:21-cv-7034, ECF No. 76 (S.D.N.Y. Apr. 26, 2021).4

       The undersigned respectfully suggest that this decision by the transferor court should be
given significant deference, consistent with the law of the case doctrine. See Christianson v.
Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988) (explaining that the law of the case
4
  The breadth and complexity of this case and the Publisher Plaintiff Class issues will also
benefit substantially from contributions from Executive Committee members Kirby McInerney
LLP and Gustafson Gluek PLLC, both of which have significant antitrust and class action
litigation experience, and both of which join in requesting continuation of the interim leadership
structure. Interim co-lead counsel have developed time and expense protocols designed to
ensure that the assets of the entire Executive Committee are utilized in the most efficient and
optimal manner. See id., ECF No. 75 (S.D.N.Y. April 26, 2021).
         Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 6 of 8

Honorable P. Kevin Castel
August 31, 2021
Page 6

“doctrine applies as much to the decisions of a coordinate court in the same case as to a court’s
own decisions”). Indeed, Judge Freeman’s determination in this context is consistent with the
approach regularly made by Courts in this district to utilize multi-firm leadership structures in
large, complex antitrust cases such as the instant one, e.g., In re Treasury Sec. Auction Antitrust
Litig., No. 15 MD 2673 (PGG), 2017 WL 10991411, at *2 (S.D.N.Y. Aug. 23, 2017) (finding it
appropriate to appoint “three firms as co-lead counsel” in an antitrust class action); supra at
pp. 2-3 (citing antitrust cases appointing multiple co-leads). Subsequent events have only
demonstrated the wisdom of Judge Freeman’s chosen leadership structure and choice of firms to
serve as interim co-lead counsel and on the Executive Committee in this matter.

        The undersigned interim co-lead counsel are among this nation’s most respected class
action and complex antitrust litigation firms. See Digital Publisher, ECF No. 69 at 1-6
(S.D.N.Y. April 12, 2021). Interim co-lead counsel have conducted a significant amount of work
in a highly collaborative fashion identifying and investigating potential claims in this action for
over two years, including the preparation and submission of a comprehensive, consolidated
amended complaint, see id., ECF No. 64 (S.D.N.Y. April 6, 2021), culminating in a coordinated
response to Google’s motion to dismiss. See id., ECF No. 92 (S.D.N.Y. July 23, 2021).

        And there can be no doubt about the resources interim co-lead counsel (and the rest of the
Executive Committee) would commit to this case—already, they have invested substantial
resources, expertise, and knowledge in this case; retained world-class experts; prepared and
submitted a consolidated amended complaint and an opposition to Google’s motion to dismiss;
attended multiple status conferences; established and funded a litigation fund for the Publisher
Class Case for the benefit of the proposed classes; secured a court order obtaining from Google
over a million pages of documents previously produced to the States; contracted with a document
depository for the storage of those documents; and initiated a comprehensive review and analysis
of those documents.

        In addition, Publisher Class Plaintiffs have already demonstrated their ability to
coordinate with the various plaintiff groups. They have worked actively with the Advertiser
plaintiffs in drafting pre-trial discovery orders and initial sets of document demands; are actively
negotiating with a number of the plaintiff groups to share access to, and the cost of, their
document review platform; and have consulted with the Newspaper Group, the Daily Mail, the
States, and the California Advertiser plaintiffs concerning substantive theories of liability and
advancing unified protective, ESI and expert orders in this MDL. Publisher Class Plaintiffs are
prepared to coordinate with the other Publisher Plaintiffs to represent the common interests of all
publishers, without any question of divided loyalties.

III.   A Stay of Discovery is Not Warranted

        Handling motions to dismiss ad seriatim, as the Court’s Pre-Trial Order No. 1
contemplates, could put the cases on entirely different discovery tracks. Just as the pleadings
close and discovery begins in the States’ case, the inevitably lengthy process of amended
complaints and dispositive motions would just be getting underway in the private cases. And if
the Court were to impose a discovery stay in the private cases while resolving the pleadings in
those cases, that would mean that the States’ case could get out front in discovery, which could
         Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 7 of 8

Honorable P. Kevin Castel
August 31, 2021
Page 7

require Google, other Defendants, and third parties to undergo separate and distinct document
and custodial searches, serial depositions of the same witnesses, re-litigation of discovery
disputes, and other inefficiencies that this MDL was meant to avoid. In contrast, advancing these
cases simultaneously would enable all the various plaintiff groups to coordinate discovery on
overlapping issues while independently pursuing their discrete areas of inquiry.

        Moreover, time is of the essence. All of the plaintiff groups are seeking significant
injunctive relief. It is not an exaggeration to say that the survival of free, abundant, and vibrant
content on the web is at stake in these cases. Accordingly, Plaintiffs do not believe a lengthy
stay of their cases or of discovery would be efficient or fair. Indeed, discovery has already
begun in several of the cases. Google has produced over 150,000 documents consisting of more
than 1.25 million pages in the States’ case, and those documents have been produced to several
of the private plaintiff groups, including the Publisher Class Plaintiffs. The parties in many of
the cases have completed or nearly completed negotiations relating to protective and eDiscovery
orders. Plaintiffs believe that, at minimum, document discovery from the Defendants and third
parties should proceed during the pendency of any motions to dismiss in any of the cases. There
is a tremendous amount of work to do in document and data discovery from Google, Facebook,
and other third parties. Respectfully, that work should begin now.

        In short, in the Publisher Plaintiff Classes’ view, the Court should (a) allow the various
plaintiff groups’ cases to move forward in a coordinated, but not consolidated fashion, with
separate representation for each group; (b) confirm the appointment of the existing leadership
structure in the Publisher Class Case; (c) put the private and State AG Cases on the same track,
and adjudicate any motions to dismiss concurrently; and (d) allow discovery to proceed (or at
minimum, document discovery) in all of the cases.


                                                      Respectfully,

                                                      /s/ Philip C. Korologos

                                                      Philip C. Korologos
                                                      Boies Schiller Flexner LLP
                                                      55 Hudson Yards
                                                      New York, NY 10001
                                                      pkorologos@bsfllp.com
                                                      212-446-2390
        Case 1:21-md-03010-PKC Document 33 Filed 08/31/21 Page 8 of 8

Honorable P. Kevin Castel
August 31, 2021
Page 8


                                                 /s/ George A. Zelcs

                                                 George A. Zelcs
                                                 Korein Tillery LLC
                                                 205 North Michigan Avenue
                                                 Suite 1950
                                                 Chicago, IL 60601
                                                 GZelcs@KoreinTillery.com
                                                 312-641-9750

                                                 /s/ Eric L. Cramer

                                                 Eric L. Cramer
                                                 Berger Montague PC
                                                 1818 Market Street
                                                 Suite 3600
                                                 Philadelphia, PA 19103
                                                 ecramer@bm.net
                                                 215-875-3009

attch. (Hand delivery only)

Copy without attachment to: All Counsel of Record via ECF.
